DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 7/15/2021 has been considered.  

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance can be found in the previous office action dated 7/12/2021 and is still valid.  
	Regarding claim 1, Opsenica teaches a network authentication system (Figs. 9A-9B), comprising:
	a base station (Fig. 9A [7]);
	a mobility management network element (Fig. 9A [1], Fig. 20 [130] and Page 8 [0116]);
	a network authentication network element (Fig. 20 [131]); and 
	a slice authentication network element (Fig. 20 [132], Page 10 [0143] “authorization entity”), wherein:
	the base station (Fig. 9A [7]) is configured to receive an access request (Fig. 9a [5]) carrying a first identifier (Fig. 4 [S30] and Page 7 [0096]) from a user equipment 
	the mobility management network element (Fig. 9A [1] and Fig. 20 [130]) is configured to receive the access request; (Pages 7-8 [0107] “The identity manager authenticates the user device and/or user based on the network attachment request as described herein and correlates the user device and/or user to a network slice type provided by the network operator.”)
the mobility management network element is further configured to send, based on the first identifier (user device identifier i.e. see Page 7 [0096] and Page 8 [0108]) being valid, a second identifier (user credentials i.e. second identifier, see Page 8 [0108] and Page 10 [0131] “In the second, authorization step, the identity manager verifies that the user device and/or user is authorized to access the selected network slice”) to the slice authentication network element corresponding to the UE; (Pages 7-8 [0107] “Once the authentication is completed the identity manager transmits information of an authorization entry point to the user device via the eNB.”, Page 8 [0110] “This means that the identity manager forwards the authorization request with the user device and/or user credentials and preferably the user device and/or user identity or identifier to an authorization entity.” and Fig. 13 [Authorization Request] or alternatively, as seen in Fig. 12 [Authentication then Authorization] and Page 8 [0108], performed in the identity manager which hosts the MME, authentication and authorization functionality, see Page 8 [0117] and Fig. 20 [130, 131 and 132]	the network authentication network element (Fig. 20 [131] and Pages 7-8 [0107]) is configured to verify whether the first identifier is valid; (Pages 7-8 [0107] “The identity manager authenticates the user device and/or user based on the network 
	the slice authentication network element is configured to receive the second identifier and send a first user authentication message to the UE based on the second identifier (Pages 7-8 [0107] “the identity manager handles the authorization and performs the final network slice selection once the user device and/or user has been authorized to access the selected network slice. The identity manager returns information of an application entry point to the user device via the eNB.”, Figs. 11 and 13 and Page 8 [0110] “This authorization entity has access to the authorization credentials, which are retrieved based on the user device and/or user identity or identifier. The authorization credentials are compared with the user device and/or user credentials retrieved from the authorization request. If the credentials match each other, the authorization entity generates and transmits an authorization response indicating that the user device and/or user has been correctly authorized. The identity manager thereby confirms that the user device and/or user is authorized to access the network slice”, Fig. 12 and Page 8 [0108]), 
wherein the first user authentication message comprises a first identifier and a slice identifier.  (Fig. 9A [8] “Forward Authorization Entry Point”, see Page 4 [0055 & 0059] “the identity manager provides information of an entry point to an application running in or provided by the network slice of the identity network slice type. This information can then be sent to the user device in order to enable the user device to access the application and the network slice” note: the information has to be sent back to the specific user device correlated to the user device identifier)

While Kunz (US-2019/0141081) provides for a first/second user authentication message being sent between the CPE and the UE.  (Fig. 5 [3 and 9])  Additionally, it is noted that the CPE is equivalent to the MME and the HSS/SSS is equivalent to the slice authentication network element, as found in the instant application.  However, Kunz differs from the claimed invention by not explicitly reciting the first identifier and slice identifier are both in the first user authentication message or that the slice authentication network element is configured to receive a second user authentication message form the UE in response to the first user authentication message, as found in the instant claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646